Citation Nr: 0707405	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from January 5, 1978, to April 
14, 1978.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2000, the case was remanded by the Board so that a hearing 
could be conducted.  The veteran subsequently testified at a 
Travel Board hearing in May 2003, before a Veterans Law Judge 
who has since retired.  On November 2003, the case was 
remanded again for compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In August 2005, the case was again remanded for 
procedural reasons.  The case is again before the Board for 
appellate consideration.

As to his previous Travel Board hearing, in May 2005 the 
veteran was informed that he could request another hearing 
before an active Veterans Law Judge.  He was told that he had 
30 days to respond and that, if he failed to respond, it 
would be assumed that he did not desire another hearing.  No 
response was received to the letter; as a consequence, the 
Board will assume that the veteran does not want another 
hearing.


FINDING OF FACT

The veteran does not have PTSD which can be related to his 
period of service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.304(f) 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In May 2004 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
He was told what evidence was needed to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
January 2005 and September 2006 SSOCs were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, any such 
matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran's service medical and personnel records note 
that, in March 1978, it was recommended that the veteran be 
"eliminated" from service due to fraudulent entry.  At the 
time of his entrance onto active duty, he had denied having 
had any previous civil convictions.  However, the record 
reflects that such was not the case; rather, the veteran had 
been convicted of several offenses, to include burglary, 
simple and aggravated assault, and vagrancy.  Moreover, at 
the time of his entrance into service, there was an 
outstanding warrant for his arrest for a probation violation.

The record further reflects that, during his brief period of 
service, the veteran had gone absent without leave on two 
separate occasions.  The report of a mental status evaluation 
conducted on March 24, 1978, notes that he displayed normal 
behavior and was fully alert and oriented.  His mood was 
characterized as level, and his thought processes were clear.  
The diagnosis was that there was no significant mental 
illness.

The veteran's first admission at a VA facility occurred in 
1994, at which time he was found to suffer from alcohol 
dependence and depression.  A psychological evaluation was 
performed in May 1995.  He stated that he believed that he 
had PTSD as a result of severe childhood abuse.  His father 
had been an abusive alcoholic who had beaten the veteran, his 
mother, and his 7 siblings.  He reported that he had been 
admitted for hospitalization in the 1960's for depression, 
mental confusion, and insomnia.  He stated that he had begun 
to drink alcohol at the age of 12, although he indicated that 
he had stopped in 1994.  He also reported multiple past 
suicide attempts.  The Beck Depression Scale showed severe 
depression.  He scored high on the Mississippi Scale for 
Combat Related PTSD; however, it was noted that the veteran's 
PTSD was related to his childhood trauma and not to any 
combat, which he had never experienced.  The MMPI-2 was 
considered to invalid, because it was indicative of "faking 
bad" responses in order to appear more disturbed than he 
actually was.  The impression was that he was suffering from 
PTSD stemming from his early childhood abuse by his father.

The veteran has stated that while in service he had been 
forced into a gas chamber for the testing of his gas mask.  
He indicated that he had thought he would die, and that he 
was subsequently physically beaten and ridiculed by his drill 
sergeant for his failure to complete the test.  He said that 
it was that experience which had triggered his nightmares 
concerning his earlier abuse at the hands of his father, as 
well as nightmares about the gas chamber incident and the 
following ill-treatment by the sergeant.  He also claimed 
that the discharge due to fraudulent entry had all been made 
up by the military.  He said that the First Sergeant had not 
liked him because he could not answer his questions fast 
enough, and that he was looking for any excuse to get rid of 
him.

In December 1998, the veteran submitted lay statements from 
family and friends.  These indicated that, prior to service, 
he had been outgoing and fun.  However, his behavior had 
changed after his return from service.  They stated that the 
veteran had ultimately recounted the gas chamber incident and 
the abuse inflicted by the sergeant.  His mother and a former 
girlfriend stated that he would awaken, screaming, as a 
result of nightmares.  

The veteran reiterated his claims concerning his treatment in 
service at his May 2003 hearing.  He said that VA doctors had 
diagnosed PTSD.  He failed to make any mention of his 
childhood abuse during the hearing.

The veteran has submitted many VA treatment records developed 
between 2003 and 2005.  These are replete with multiple 
diagnoses of PTSD, depression, and alcohol dependence.  The 
PTSD symptoms were related to his childhood abuse.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD is not 
warranted.  Initially, it is noted that there is no 
indication that the veteran was ever seen for any psychiatric 
complaints or treatment during his brief period of active 
military service.  In fact, the only mental status 
examination which was performed found no evidence of any 
significant mental disorder.  PTSD was first diagnosed in the 
1990's, some 20 years after his service and, more important, 
has been related by medicalprofessionals to severe childhood 
abuse suffered at the hands of his father.

In addition, the veteran has alleged that an incident 
involving the testing of a gas mask in a gas chamber, and the 
subsequent physical abuse by a drill sergeant, were the 
sources of his PTSD symptoms.  However, there is no 
indication in any of the available personnel records that the 
veteran engaged in such testing, or that he had been abused 
by anyone in service.  However, even if the Board were to 
assume that the in-service incidents occurred as reported by 
the veteran, the objective records have clearly and 
unequivocally related his PTSD symptoms to his childhood 
trauma, and not to service.

In view of the foregoing, there is no link between the 
veteran's symptoms and any established in-service stressor, 
as required by 38 C.F.R. § 3.304(f).  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


